The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




              Dated: April 21 2020




                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF OHIO
                                              WESTERN DIVISION

         In Re: Francis Edward Williams,                     )       Case No. 19-30447
                                                             )
                                    Debtor.                  )       Chapter 7
                                                             )
         Ted Nelson, et al.,                                 )       Adv. Pro. No. 19-03071
                                                             )
                  Plaintiff(s),                              )       Hon. Mary Ann Whipple
                                                             )
         v.                                                  )
                                                             )
         Francis Edward Williams,                            )
                                                             )
                                    Defendant.               )
                                                             )
                                                             )

                                  MEMORANDUM OF DECISION AND ORDER

               This adversary proceeding is before the court on Defendant’s Motion to Dismiss Amended
       Complaint Pursuant to FRCP 12(B)(6) Made Applicable to Bankruptcy Per FRBP 7012 and FRBP
       7008 as Untimely Filed [Doc. # 10] (“Motion”). Defendant is the Debtor in the underlying Chapter
       7 case. Plaintiffs are creditors who sued him under 11 U.S.C. § 523(a)(2), (4) and (6) addressing
       the dischargeability of debts they believe Defendant owes to them arising out of a failed real estate
       development in Georgia. Defendant argues that Plaintiffs’ original adversary complaint was fatally


                                                            1


19-03071-maw       Doc 14         FILED 04/21/20     ENTERED 04/21/20 16:23:12                 Page 1 of 12
     defective because it lacked a demand for relief and that the amended version is untimely because it
     does not relate back to the filing date of the original complaint.
            The district court has jurisdiction over Defendant’s underlying Chapter 7 bankruptcy
    case and all civil proceedings in it arising under Title 11, including this adversary proceeding.
    28 U.S.C. § 1334(a) and (b). The Chapter 7 case and all proceedings in it arising under Title 11,
    including this adversary proceeding, have been referred to this court for decision. 28 U.S.C. §
    157(a) and General Order No. 2012-7 entered by the United States District Court for the Northern
    District of Ohio. Objections to the dischargeability of particular debts are core proceedings that
    this court may hear and decide. 28 U.S.C. § 157(b)(1) and (b)(2)(I).
             For the following reasons, Defendant’s Motion will be denied.
                              PROCEDURAL BACKGROUND
            Defendant filed his voluntary Chapter 7 petition on February 23, 2019. Notice of
    commencement of the case to creditors and parties in interest was given by the Clerk on March
    1, 2019, [Case No.19-30447, Doc. ## 5, 6], although not all of the Plaintiffs were listed as
    creditors on Defendant’s original Schedules D and E/F, [see Case No. 19-30447, Doc. # 1, pp.
    19-29/63]. Defendant amended his Schedule E/F to add omitted creditors on August 13, 2019.
    [Case No. 19-30447, Doc. # 59, pp. 16-27/34]. The Clerk’s notice of commencement of case
    notified those originally listed as creditors that the meeting of creditors under 11 U.S.C. § 341
    was set for April 24, 2019, and that June 24, 2019, was the deadline “to challenge whether
    certain debts are dischargeable.” [Doc. # 5, ¶ 9, p.2/2 and # 6, ¶ 9, p.4/4 (emphasis original)].
    Section 523(c) of the Bankruptcy Code, 11 U.S.C. § 523(c), requires complaints to determine the
    dischargeability of debts under any of § 523(a)(2), (4), or (6) to be filed in the bankruptcy court.
    The deadline notification met the requirements of Bankruptcy Rule 4007, which sets the deadline
    for filing a complaint to determine the dischargeability of a debt under § 523(c) as “no later than
    60 days after the first date set for the meeting of creditors under §341(a).” Fed. R. Bankr. P.
    4007(c). Moreover, Rule 4007 requires the court to give “all creditors no less than 30 days’ notice
    of the time so fixed….” Fed. R. Bankr. P. 4007(c).
            Rule 4007(c) permits the deadline for filing a complaint to determine dischargeability
    under § 523(c) to be extended “[o]n motion of a party in interest, after hearing on notice,”
    provided, however, “[t]he motion shall be filed before the time has expired.” Fed. R. Bankr. P.
    4007(c). Section 102 of the Bankruptcy Code authorizes the court to act without a hearing if one

                                                       2


19-03071-maw     Doc 14     FILED 04/21/20       ENTERED 04/21/20 16:23:12            Page 2 of 12
    is not timely requested by a party in interest. 11 U.S.C. § 102(1). That is what happened in this
    case. Plaintiffs filed three motions to extend the time in which they were required to file a
    complaint under § 523(c). [Case No. 19-30447, Doc. ## 42, 43; 56, 57; and 67, 68]. As required
    by Rule 4007(c), all were filed before expiration of the preceding deadline. None of them were
    opposed. All were granted, with the deadline extended from the original June 24, 2019, date to
    August 23, 2019, [Case No. 19-30447, Doc. ## 50, 51]; to October 22, 2019, [Case No. 19-30447,
    Doc. ## 63, 65]; and finally to November 15, 2019, [Case No. 19-30447, Doc. ## 71, 73].
            Plaintiffs filed their original adversary Complaint to Determine Dischargability [sic] Under
     11 U.S.C. § 523(a)(2), (a)(4) & (a)(6), [Doc. # 1] (“Complaint”), on the extended November 15,
     2019, filing deadline. They are referred to in the Complaint for ease of reference as the Certain 12
     Star Families. The Complaint is 35 pages long, contains 230 paragraphs and is divided into sections
     denominated Parties, Related Persons and Definitions; Jurisdiction; Nature of the Case; Procedural
     History; Background; Counts I (violation of 11 U.S.C. § 523(a)(2)(A)), II (Violation of 11 U.S.C.
     § 523(a)(4)) and III (Violation of 11 U.S.C. § 523(a)(6)); and Reservation of Rights, with the latter
     two paragraphs concluding the document.
            The Clerk issued a summons, [Doc. # 2], which Plaintiffs timely served on Defendant
    along with a copy of the Complaint, [Doc. # 3]. Under the summons, Defendant’s deadline for
    response to the Complaint was 30 days after the November 18, 2019, date of issuance of the
    summons, or by December 18, 2019.
            On the December 18 deadline for response to the Complaint, Defendant filed a motion
    to dismiss it under Rule 12(b)(6) of the Federal Rules of Civil Procedure, Fed. R. Civ. P. 12(b)(6);
    Fed. R. Bankr. P. 7012, for failure to state a claim upon which relief could be granted. [Doc. #
    4]. The basis for Defendant’s first motion to dismiss is that Plaintiffs did not include in their
    Complaint “a demand for the relief sought,” as required by Rule 8(a)(3) of the Federal Rules of
    Civil Procedure. Fed. R. Civ. P. 8(a)(3); Fed. R. Bankr. P. 7008.
            Plaintiffs responded to the first motion to dismiss by filing on December 27, 2019, their
    Amended Complaint to Determine Dischargeability Under 11 U.S.C. § 523(a)(2), (a)(4) & (a)(6),
    [Doc. # 5] (“Amended Complaint”). The main difference between the Complaint and the
    Amended Complaint is the addition of a section at the end of the Amended Complaint called
    Demand for Relief that states as follows:



                                                       3


19-03071-maw     Doc 14     FILED 04/21/20       ENTERED 04/21/20 16:23:12            Page 3 of 12
            WHEREFORE, the Certain 12 Star Families respectfully pray that the Court
            enter judgment against Williams:
               a. excepting from discharge Williams’ indebtedness to the Certain 12 Star Families
                    as set forth in Count I pursuant to 11 U.S.C. § 523(a)(2)(A);
               b. excepting from discharge Williams’ indebtedness to the Certain 12 Star Families
                    as set forth in Count II pursuant to 11 U.S.C. § 523(a)(4);
               c. excepting from discharge Williams’ indebtedness to the Certain 12 Star Families
                    as set forth in Count I [sic] pursuant to 11 U.S.C. § 523(a)(6); and
               d. granting the Certain 12 Star Families such other and further relief this Court
                    deems just and proper.

     Amended Complaint, [Doc. # 5, ¶ 232, p. 34/36]. Plaintiffs were entitled to amend the Complaint
     as a matter of course without leave of court because they filed it within 21 days after service of a
     motion brought under Rule 12(b). Fed. R. Civ. P. 15(a)(1)(B); Fed. R. Bank. P. 7015. The Amended
     Complaint made Defendant’s first motion to dismiss moot. The court denied it as such on January
     10, 2020. [Doc. # 9]. Defendant’s time to respond to the Amended Complaint was 14 days after its
     service. Fed. R. Civ. P. 15(a)(3); see Fed. R. Bankr. P. 9006(f).
            Defendant responded to the Amended Complaint by timely filing his Motion, again
     seeking dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a
     claim upon which relief can be granted. [Doc. # 10]. The Motion asserts that the Amended
     Complaint is untimely because it does not relate back to the November 15, 2019, filing date of the
     Complaint under Rule 15(c) of the Federal Rules of Civil Procedure. Fed. R. Civ. P. 15(c).
     Defendant argues that the Complaint was fatally defective in the absence of a denominated demand
     for relief, thus there is nothing to which the Amended Complaint can relate back. The Amended
     Complaint having been filed on December 27, 2019, Defendant asserts that it was late because it
     was filed beyond the final extended deadline of November 15, 2019.
            Plaintiffs respond by arguing that the relief demanded was contained within the Complaint,
     even though it was not in a concluding paragraph demanding relief, that omission of a demand for
     relief is not grounds for dismissal for failure to state a claim under Rule 12(b)(6) (because a demand
     for relief is not part of the claim) and that the Amended Complaint relates back to the filing date of
     the Complaint under Rule 15(c) because it is based on the same operative facts.




                                                       4


19-03071-maw    Doc 14      FILED 04/21/20       ENTERED 04/21/20 16:23:12           Page 4 of 12
                                           LAW AND ANALYSIS
       Rule 12(b)(6)
             Defendant styles his Motion as one brought under Rule 12(b)(6) for failure to state a claim
     upon which relief can be granted. To survive a motion to dismiss under Rule 12(b)(6), a complaint
     must allege facts that “state a claim to relief that is plausible on its face,” and that, if accepted as
     true, are sufficient to “raise a right to relief above the speculative level.” Bell Atlantic Corp. v.
     Twombly, 550 U.S. 544, 555 and 570 (2007). “The plausibility standard is not akin to a ‘probability
     requirement,’ but it asks for more than a sheer possibility that a defendant has acted
     unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim is plausible on its face if the
     ‘plaintiff pleads factual content that allows the court to draw the reasonable inference that the
     defendant is liable for the misconduct alleged.’” Ctr. for Bio-Ethical Reform, Inc. v. Napolitano,
     648 F.3d 365, 369 (6th Cir.2011), cert. denied, 132 S.Ct. 1583 (2012) (quoting Iqbal, 556 U.S. at
     677).
             Defendant’s Motion does not dispute that Plaintiffs’ Amended Complaint meets the
     pleading standard of Rule 8(a)(2) of the Federal Rules of Civil Procedure as interpreted by Twombly
     and Iqbal. Accepting all non-conclusory factual allegations as true, Twombly, 550 U.S. at 555-56;
     Iqbal, 556 U.S. at 678, construing the Amended Complaint in the light most favorable to Plaintiffs
     and drawing all reasonable inferences in their favor, Total Benefits Planning Agency, Inc. v. Anthem
     Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008), as the court must, the Amended
     Complaint states a plausible claim upon which relief could be granted under § 523(a)(2), (4) or (6).
             Rather, Defendant’s argument is that Plaintiffs filed the Amended Complaint late, which is
     an affirmative defense. See Fed. R. Civ. P. 8(c) (list of affirmative defenses includes “statute of
     limitations”); Fed. R. Bankr. P. 7008; Sender v. Mann, 423 F. Supp. 2d 1155, 1163 (D. Colo. 2006)
     (“An affirmative defense is a basis for denying liability even if the facts of a complaint are true…”).
     Technically, though, “a limitations defense must be raised in the answer, since Rule 12(b) does not
     permit it to be raised by motion.” Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002). An
     exception arises where the time bar is apparent on the face of the complaint, which may then afford
     the basis for its dismissal under Rule 12(b)(6) because the plaintiff thereby effectively “pleads
     himself out of court.” Rembisz v. Mew, 590 Fed. App’x 501, 504 (6th Cir. 2014); New England
     Health Care Employees Pension Fund v. Ernst & Young, LLP, 336 F.3d 495, 501 (6th Cir. 2003)
     (abrogated on other grounds, Merck & Co. v. Reynolds, 559 U.S. 633 (2010)); Robinson, 313 F.3d at

                                                        5


19-03071-maw     Doc 14     FILED 04/21/20       ENTERED 04/21/20 16:23:12             Page 5 of 12
     135 (citing Bethel v. Jendoco Constr. Corp., 570 F.2d 1168, 1174 (3d Cir. 1978)); see Jones v.
     Bock, 549 U.S. 199, 215 (2007).
            Defendant’s argument that Plaintiffs filed their Amended Complaint late is not apparent
     from its face. It depends on construing the original Complaint. But the court notes that in ruling on
     a Rule 12(b)(6) motion to dismiss, it may also consider materials in addition to the complaint at
     issue if such materials are public records or are otherwise appropriate for the taking of judicial
     notice. New England Health Care Employees Pension Fund, 336 F.3d at 501; see Winget v.
     JPMorgan Chase Bank, N.A., 537 F.3d 565, 576 (6th Cir. 2008) (district court did not err by taking
     judicial notice of and reviewing bankruptcy court documents on a motion to dismiss).
            The original Complaint is both a matter of public record and appropriate for the taking of
     judicial notice. 1 In the New England Health Care Employees Pension Fund case, the Sixth Circuit
     also read plaintiff’s amended complaint in conjunction with its earlier complaint in deciding a Rule
     12(b)(6) motion brought on statute of limitations grounds. And while the issue might best be
     considered under Rule 56, 5 Arthur R. Miller, Mary Kay Kane & Richard Spencer, Federal Practice
     and Procedure § 1277 (3d ed.); see Fed. R. Civ. P. 12(d) (if matters outside the pleadings are
     presented to the court with a Rule 12(b)(6) motion, the motion must be treated as one under Rule
     56), in this case the formal distinction does not make a difference; there is no factual inquiry
     required to decide whether the Amended Complaint is untimely beyond construing the two
     complaints, see Serrano v. Ziegler, Civ. No. 1:10-CV-1560(RFT), 2011 WL 2436611, *8
     (N.D.N.Y. June 14, 2011)(a defense [res judicata] may be upheld on a Rule 12(b)(6) motion without
     requiring an answer “’when all relevant facts are shown by the court’s own records, of which the
     court takes notice….””(quoting Day v. Moscow, 955 F.2d 807, 811 (2d Cir. 1992)). Nothing can be
     developed by discovery or trial that will impact the timeliness issue in this case. As the Sixth Circuit
     did in New England Health Care Employees Pension Fund, the court will consider the Amended
     Complaint in conjunction with the Complaint and decide the timeliness issue in the procedural
     context in which Defendant has raised it. The court will also take judicial notice of and consider the


     1
       The court may take judicial notice of the contents of its case docket and a debtor’s schedules. Fed.
     R. Bankr. P. 9017; Fed. R. Evid. 201(b)(2); In re Calder, 907 F.2d 953, 955 n. 2 (10th Cir. 1990);
     St. Louis Baptist Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1171-72 (10th Cir. 1979)
     (stating that judicial notice is particularly applicable to the court’s own records of litigation closely
     related to the case before it); United States v. Brugnara, 856 F.3d 1198, 1209 (9th Cir. 2017) (stating
     that district court may properly take judicial notice of its own records).

                                                        6


19-03071-maw     Doc 14     FILED 04/21/20        ENTERED 04/21/20 16:23:12             Page 6 of 12
     redlined version of the Amended Complaint attached as an exhibit to Plaintiffs’ response to
     Defendant’s first motion to dismiss. [Doc. # 6, Ex.2].
     Rule 15(c)(1) When an Amendment Relates Back
            Plaintiffs filed their Complaint on November 15, 2019, the extended deadline for filing a
     Complaint for determination of dischargeability under § 523(a)(2), (4) and (6) as set in the court’s
     order entered in Defendant’s Chapter 7 case on November 4, 2019, [Case No. 19-30447, Doc. #
     71,73]. It was timely filed.
            Plaintiffs filed their Amended Complaint on December 27, 2019, [Doc. # 5], a date
     obviously after the November 15, 2019, filing deadline. Unless the Amended Complaint relates
     back to the original filing date of the Complaint, it was filed late. That is what Defendant argues,
     on the basis that the original complaint was fatally defective because it did not include a “demand
     for relief sought” as required by Rule 8(a)(3), so that there was nothing to rehabilitate through
     amendment. Cf. Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147 (1984) (original filing in an
     employment discrimination action was not a complaint complying with Rule 8(a)(2) because it was
     just an EEOC right to sue letter, so it was not an original pleading that could be rehabilitated).
            Rule 15 of the Federal Rules of Civil Procedure governs amended pleadings. Fed. R. Civ.
     P. 15; Fed. R. Bankr. P. 7015. As explained above, Plaintiffs were entitled to amend their Complaint
     without leave of court as a matter of right under Rule 15(a)(1)(B) because Defendant responded to
     it with a motion to dismiss brought under Rule 12(b).
            Rule 15(c)(1) of the Federal Rules of Civil Procedure in turn governs when an “amendment
     to a pleading relates back to the date of the original pleading.” Fed R. Civ. P 15(c)(1). The only one
     of the three circumstances for relation back that might apply in this case is the second one set forth
     under Rule 15(c)(1)(B). Fed. R. Civ. P. 15(c)(1)(B). Under Rule 15(c)(1)(B), an amendment to a
     pleading relates back to the date of the “original pleading” when “the amendment asserts a claim
     or defense that arose out of the conduct, transaction, or occurrence set out—or attempted to be set
     out—in the original pleading.” Fed. R. Civ. P. 15(c)(1)(B). As an initial matter, Defendant argues
     that this subpart does not apply because “the complaint is not lacking in additional claims,” [Doc.
     # 10, p. 3/6]. The court is not sure what this statement means. But if the suggestion is that Rule
     15(c)(1)(B) only applies when a pleader tries to assert an additional or different claim than the
     original pleading, the court disagrees with that limiting interpretation. The court finds no other
     support for that position, which is incongruous with the specific language of Rule 15(c)(1)(B)

                                                       7


19-03071-maw     Doc 14     FILED 04/21/20       ENTERED 04/21/20 16:23:12            Page 7 of 12
     stating that an amendment can even relate back to a claim “attempted to be set out.” Fed. R. Civ. P.
     15(c)(1)(B). The bottom line of Defendant’s argument is that Plaintiffs attempted but failed to set
     out claim(s) because of the omission of a demand for relief under Rule 8(a)(3).
            Defendant’s fatal defectiveness argument posits that the Complaint did not amount to a
     pleading stating a claim for relief under Rule 8—i.e. it was not an “original pleading” under Rule
     15(c)(1)(B)—because it lacked a demand for relief as required by Rule 8(a)(3). But see Pension
     Ben. Guar. Corp. v. East Dayton Tool and Die Co., 14 F.3d 1122, 1127 (6th Cir. 1994)(“If a
     pleading provides a defendant notice of the plaintiff’s claims and grounds for the
     claims…omissions in a prayer for relief do not bar redress of meritorious claims;” citations
     omitted). This argument is circular and goes too far. On that basis, a document that did not comply
     with any one or more of the three parts of Rule 8(a) could never be amended under Rule 15(a) or
     (b) or relate back under Rule 15(c). This argument guts the purpose of Rule 15(c).
            The case Defendant cites in support of his argument is In re McConkey, Case No. 08-25164-
     JS, 2011 WL 1436431 (Bankr. D. Md. Apr. 14, 2011). The court finds McConkey distinguishable.
     The issue in McConkey is whether a motion for relief from stay could be treated as an “informal
     complaint” for purposes of equitable tolling of a statute of limitations, much as creditors sometimes
     argue that a motion for relief from stay or other document should be treated as an “informal proof
     of claim” when a bar date is missed.
            In this case, however, Plaintiffs electronically filed and docketed a document titled
     complaint, paid the required filing fee for an adversary complaint and timely served it on Defendant
     with a summons. Rule 7(a) of the Federal Rules of Civil Procedure describes what “pleadings” are
     allowed, to include “a complaint.” Fed. R. Civ. P. 7(a)(1); Fed. R. Bankr. P. 7007. Plaintiffs’ initial
     filing meets the criteria of Rule 10 of the Federal Rules of Civil Procedure for the “Form of
     Pleadings” because it contains a proper caption and is formatted in numbered paragraphs. Fed. R.
     Civ. P. 10; Fed. R. Bankr. P. 7010. The filing is not a motion for relief from stay (as in McConkey)
     or another titled document such as a notice of right to sue letter (as in Baldwin). 2 The focus of Rule
     8(a) is on whether a “pleading” states a claim, as raised by Defendant’s first Rule 12(b)(6) motion
     to dismiss, not whether it is even a pleading in the first place. In contrast, Rule 15(c) applies to


     2
      As another court notes, “Baldwin has only been understood to extend to Rule 8(a)(2)” and not to
     Rule 8(a)(1) or 8(a)(3). Singleton v. Westminster Management Corp., Case No. Civ. A. No. 87-
     5035, 1988 WL 15560, *2 (E.D. La. Feb. 24, 1988).

                                                       8


19-03071-maw     Doc 14     FILED 04/21/20       ENTERED 04/21/20 16:23:12            Page 8 of 12
     “original pleadings.” It has nothing to do with the province of the Rule 8(a) criteria for whether that
     pleading “states a claim for relief.” The court finds that Plaintiffs’ first filing in this adversary
     proceeding, whether it states a claim for relief under Rule 8(a) or not, is an “original pleading,” i.e.,
     a complaint, to which Rule 15(c)(1)(B) applies.
             The court thus does not need to decide now whether the Complaint contained “a demand
     for relief sought” within the meaning of Rule 8(a)(3), an issue about which the parties differ sharply
     in advancing their arguments for and against Defendant’s second motion to dismiss.3 The inquiry
     under Rule 15(c)(1)(b) is not whether the original Complaint stated a claim upon which relief could
     be granted. Rather, the inquiry under Rule 15(c)(1)(B) is whether the Amended Complaint asserts
     a claim “that arose out of the conduct, transaction or occurrence set out—or attempted to be set
     out” in the Complaint as the original pleading. Fed. R. Civ. P. 15(c)(1)(B)(emphasis added). The
     relation back doctrine furthers the fundamental tenor of the Federal Rules of Civil Procedure, which
     “is one of liberality and trial on the merits rather than technicalities.” Miller v. American Heavy Lift
     Shipping, 231 F.3d 242, 248 (6th Cir. 2000).
             Rule 15(c)(1)(B) does not define “conduct, transaction or occurrence.” The Sixth Circuit
     has focused on factual allegations, rather than on specific causes of action or legal theories, in
     applying this standard. Miller, 231 F.3d at 244-45; Moross Limited Partnership v. Fleckenstein
     Capital, Inc., 466 F.3d 508, 518 (6th Cir. 2006); United States ex rel. Bledsoe v. Cmty. Health Sys.,
     Inc., 501 F.3d 493, 516 (6th Cir. 2007); Hall v. Spencer Cty., Ky., 583 F.3d 930 (6th Cir. 2009);
     Alfes v. Educational Credit Management Corp. (In re Alfes), 709 F.3d 631, 640 (6th Cir. 2013)
     (applying Rule 15(c)(1) in a bankruptcy proceeding). More recently, the Sixth Circuit emphasized
     that courts should not give content to conduct, action or occurrence by “generic or ideal notions”
     but should be “asking whether the party asserting the statute of limitations defense has been placed
     on notice that he could be called to answer for the allegations in the amended pleading.” Bledsoe,
     501 F.3d at 516.



     3
        Citing among other cases the Sixth Circuit’s decision in Pension Ben. Guar. Corp. v. East
     Dayton Tool & Die Co., the Wright and Miller treatise states that the “demand for relief,” while
     required by Rule 8(a)(3), does not constitute part of the “claim” for the purpose of testing the
     sufficiency of a plaintiff's complaint. See 5 Federal Practice and Procedure (Wright & Miller) §
     1255 n. 6 (3d ed.) (also citing Bontkowski v. Smith, 305 F.3d 757 (7th Cir.2002), and a long list of
     other cases).


                                                        9


19-03071-maw     Doc 14     FILED 04/21/20        ENTERED 04/21/20 16:23:12             Page 9 of 12
              In addition to the stated focus of Rule 15(c)(1)(B) on whether an amended pleading arises
      out of the same “conduct, transaction, or occurrence,” the Sixth Circuit also considers “[u]undue
      delay in filing, lack of notice to the opposing party, bad faith by the moving party, repeated failure
      to cure deficiencies by previous amendments, undue prejudice to the opposing party, and futility of
      amendment.” Miller, 231 F.3d at 250 (quoting Hagerman v. Signal L.P. Gas, Inc., 486 F.2d 479,
      484 (6th Cir. 1973)).
              The Miller case is instructive. In Miller, plaintiff filed complaints on behalf of the estates of
      seamen who died from leukemia, alleging that their deaths resulted from exposure to asbestos and
      other hazardous substances on the job. Years later, plaintiff filed amended complaints under the
      same theories of liability, alleging that they contracted leukemia as a result of exposure on the job
      to benzene instead of to asbestos. Reversing the trial court’s decision that the claims in the amended
      complaint were time-barred because they did not relate back under Rule 15(c)(1)(B), the Sixth
      Circuit noted that the “amended complaints simply plead with more specificity that which appeared
      in the original complaints: Shippers' liability for exposing decedents to a hazardous substance”
      and that “Miller alleged the very same general facts in the amended complaint as he did in the
      original ones.” Miller, 231 F.3d at 249 and 250. The original complaints put defendant on notice of
      what plaintiff alleged in the amended complaints: “that the deceased seamen had suffered latent
      injuries, based upon exposure to toxic substances on board Shippers’ vessels, that eventually
      resulted in their deaths.” Id., at 251.
              The Complaint and Amended Complaint are almost identical, with the addition of the
      Demand for Relief in paragraph 232 of the Amended Complaint being the primary change from the
      Complaint. The redline version of the Amended Complaint, attached to Plaintiffs’ opposition to
      Defendant’s first motion to dismiss, [Doc. # 6, Ex. 2], shows the identity of both complaints. The
      parties are the same. The acts, timeline, entities and actors involved are the same. The operative
      facts alleged are the same.
               There are references in the Complaint’s heading and throughout the body of the document
      to determining dischargeability of debts claimed to be owed by Defendant to the Certain 12 Star
      Families arising out of their deposits to reserve parcels in a real estate development. For example,
      paragraph 20 of the Complaint states that “Williams should not receive the generous privilege of a
      bankruptcy discharge for the debts fraudulently obtained from the families.” [Doc. # 1, ¶ 20, p.
      5/35]. Paragraph 32 of the Complaint concludes by stating that “Williams’ well-established pattern

                                                         10


19-03071-maw     Doc 14       FILED 04/21/20      ENTERED 04/21/20 16:23:12             Page 10 of 12
      of falsehoods, theft, malfeasance, and intentionally fraudulent behavior merits an exception from
      discharge as to the Certain 12 Star Families’ debts.” [Id., ¶ 32, p. 10/35]. Paragraph 41 of the
      Complaint states that “[t]hese facts are illustrative of how Williams’ actions qualify for a ruling of
      nondischargeability.” [Id., ¶ 41, p.11/35]. Each count of the three counts of the Complaint state that
      damages and injuries arising from Defendant’s conduct should be excepted from discharge and
      indicate that Plaintiffs “may seek entry of money judgments” and a ruling that such judgments are
      nondishchargeable. [Id., ¶¶ 215-216, 221-222 and 227-228].
             The court finds that the Amended Complaint arises out of the same “conduct, transaction,
      or occurrence” alleged in the Complaint within the meaning of Rule 15(c)(1)(B). The Complaint
      put Defendant on fair notice of what the Certain 12 Star Families’ claims are and what they are
      about, including that they sought a determination of nondischargeability and potentially also a
      money judgment. 4 Even in the absence of the paragraph denominated as a Demand for Relief, the
      references in the document title and throughout the Complaint to nondischargeability were
      sufficient to show Defendant that Plaintiffs were demanding the debts he is alleged to owe them
      from deposits for the failed Georgia Community and 12 Star Ranch, LLC real estate development
      be excepted from his discharge, should he get one, with potential alternative or additional relief to
      include a money judgment against him. Along with a rote (and routinely uninformative) prayer for
      “such other and further relief this Court deems proper,” [Doc. # 5, ¶ 232.d., p. 34/36], that is what
      the Amended Complaint’s Demand For Relief paragraph seeks for each count. Defendant was put
      on notice in the Complaint that he would be called to defend the wrongdoing subsequently alleged
      in the Amended Complaint.
             None of the Sixth Circuit’s additional considerations to the language of the Rule
      15(c)(1)(B) standard for relation back compel a different result. There was no undue delay in filing
      the Amended Complaint; it was filed as a matter of right within 6 weeks of the filing deadline,


      4
        One of Defendant’s arguments for lack of fair notice is that he did not know whether Plaintiffs
      would seek an award of attorney’s fees. [Doc. # 10, p. 4/6]. However, Rule 7008 of the Federal
      Rules of Bankruptcy Procedure was amended in 2014 to delete old subdivision (b), which required
      a request for attorney’s fees always to be pleaded as a claim in an allowed pleading. As noted in the
      Advisory Committee Note to the 2014 Amendments, the “procedures for seeking an award of
      attorney’s fees are now set out in Rule 7054(b)(2).” As a result, “unless the governing substantive
      law requires those fees to be proved at trial as an element of damages,” a claim for attorney’s fees
      must be made by motion filed after entry of judgment. Fed. R. Bank. P. 7008 advisory committee
      note to 2014 amendment.

                                                       11


19-03071-maw     Doc 14     FILED 04/21/20       ENTERED 04/21/20 16:23:12            Page 11 of 12
      before the initial pretrial scheduling conference had occurred. This is not a situation involving a
      repeated failure to cure deficiencies, futility of amendment, bad faith on Plaintiffs’ part or undue
      prejudice to Defendant. He does not argue that any of these considerations compel dismissal of the
      Amended Complaint. As the United States Trustee has also filed a separate complaint objecting to
      Defendant’s Chapter 7 discharge, and he has thus not yet received one under § 727(a), 11 U.S.C. §
      727(a), the Amended Complaint did not impact the contours or timing of any fresh start for
      Defendant any more than the Complaint did.
                                            CONCLUSION
             Under Rule 15(c)(1)(B), Plaintiffs’ Amended Complaint relates back to the November 15,
      2019, filing of their Complaint, which was timely. The court will therefore deny Defendant’s
      Motion.
             IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss Amended
      Complaint Pursuant to FRCP 12(B)(6) Made Applicable to Bankruptcy Per FRBP 7012 and FRBP
      7008 as Untimely Filed, [Doc. # 10], is DENIED.
                                                   ###




                                                      12


19-03071-maw     Doc 14    FILED 04/21/20       ENTERED 04/21/20 16:23:12           Page 12 of 12
